744 So.2d 1255 (1999)
Hector Manuel RIVERO, Appellant,
v.
The STATE of Florida, Appellee.
No. 99-2121.
District Court of Appeal of Florida, Third District.
November 24, 1999.
Hector Manuel Rivero, in proper person.
Robert A. Butterworth, Attorney General, and Frank J. Ingrassia, Assistant Attorney General, for appellee.
Before SCHWARTZ, C.J., and COPE and SHEVIN, JJ.
PER CURIAM.
Hector Manuel Rivero appeals the summary denial of his motion filed pursuant to Florida Rule of Criminal Procedure 3.850. As to ground one, the state properly concedes that the record does not conclusively refute defendant's allegations that his attorney misadvised him concerning the amount of time he would serve. See State v. Leroux, 689 So.2d 235 (Fla.1996); Siebert v. State, 730 So.2d 852 (Fla. 3d DCA 1999); Rensoli v. State, 718 So.2d 1278 (Fla. 3d DCA 1998); Flores v. State, 717 So.2d 161 (Fla. 3d DCA 1998). Accordingly, we reverse the order and remand for an evidentiary hearing on that allegation. We affirm the order as to the second ground as it is legally insufficient.
Affirmed in part, reversed in part, and cause remanded.